Citation Nr: 0518343	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  03-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1971 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2001 and December 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, that denied the above claims, 
respectively.


FINDINGS OF FACT

1.  The veteran is not a veteran of combat.

2.  There is no credible supporting evidence of an in-service 
stressor.

3.  There is no competent evidence of record showing that the 
veteran has been diagnosed as having asthma.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002);  38 C.F.R. § 3.304 (2004).

2.  The criteria for entitlement to service connection for 
asthma have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002);  38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in January 2001, May 2001, October 
2002, and April 2003.  The veteran was told of what was 
required to substantiate his claims for service connection 
for PTSD and for asthma, of his and VA's respective duties, 
and was asked to submit evidence and/or information, which 
would include that in his possession, to the RO.  The 
veteran's claim for service connection for asthma was 
initially adjudicated by the RO in September 2001, and his 
claim for PTSD in December 2002.  Each of the notice letters 
set forth above, respectively, were provided to the veteran 
prior to initial adjudication of his claims.  Thus, there is 
no defect with respect to the timing of the notice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's available service medical records and post-
service treatment records have been obtained, as discussed 
below.  There is no indication of any additional, relevant 
records that the RO failed to obtain.  The veteran has 
reported that his treatment records from Dr. Mantzel are no 
longer available.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, a medical opinion is not 
required because the evidentiary record does not show that 
the veteran currently has asthma that is associated with an 
established event, injury, or disease in service, or 
otherwise associated with military service.  38 C.F.R. 
§ 3.159(c)(4)(i); Compare Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), and Charles v. Principi, 16 Vet. App. 370 
(2002).  With respect to PTSD, examination is not required 
because the veteran has not submitted credible supporting 
evidence that the claimed in-service stressor occurred.  
Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible and the Board turns to an 
evaluation of the veteran's claims on the merits.


PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

In March 2002, 38 C.F.R. § 3.304(f) was amended, effective 
March 7, 2002, with respect to claims based on personal 
assault.  See 67 Fed Reg. 10330-10332 (March 7, 2002); 38 
C.F.R. § 3.304(f)(3).

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 38 C.F.R. § 3.304(f)(3).

The veteran has asserted that he is entitled to service 
connection for PTSD based upon an in-service personal assault 
stemming from being gang raped and beaten by fellow 
servicemen during basic training.

A review of the veteran's service medical records reveals no 
indication or reports of gang rape or being beaten.  His 
military personnel file reveals that he exhibited poor 
academic performance as a result of poor educational 
background and extreme difficulty comprehending and retaining 
verbal and written instructions.  He was administratively 
discharged from service approximately three months following 
his entrance into service as he was unsuitable due to 
inaptitude (inability to learn).

Subsequent to service, private medical treatment records from 
the Cypress Creek Hospital dated from August 1996 to 
September 1996 show that the veteran was treated for cocaine 
and alcohol dependence and depressive disorder secondary to 
cocaine and alcohol dependence.

Private outpatient treatment records from The Right Step 
Behavioral Care, Inc., dated from August 1996 to June 2001 
show that the veteran was treated intermittently for cocaine 
and alcohol dependence.  In September 1999, he denied a 
history of sexual abuse.

VA outpatient treatment records dated from September 2001 to 
July 2002 show that the veteran was diagnosed with PTSD and 
polysubstance abuse, alcohol and crack cocaine.  In October 
2001, he reported that during basic training, he could not do 
things like the rest of the guys, and was, therefore, gang 
raped.  He also reported that in 1983 or 1984 he was working 
delivering truckloads of supplies to an institution which 
housed mentally challenged children and he accidentally ran 
over a child.  He indicated that the incident was ruled an 
accident, but that he had always felt bad about this.  He 
reiterated these events in June 2002 and added that he had 
been haunted by both.

A letter from the veteran's counselor at the Vet Center in 
Austin, Texas, dated in December 2002, shows that the veteran 
was diagnosed with PTSD; recurrent major depressive disorder; 
and cocaine abuse, in full remission.  The counselor 
indicated that the veteran had reported being gang raped by 
peers in his platoon as punishment for being unable to keep 
up the demands of basic training due to a history of asthma.  
The counselor also pointed out the veteran's academic 
shortcomings and intellectual difficulties demonstrated 
during his period of active service.  The counselor opined 
that his academic difficulties, as well as his asthma, made 
him a target for others in his platoon who did not understand 
why he could not perform well and saw him as an impediment to 
the platoon's functioning.  He added that he believed the 
veteran's account of his gang rape and that his symptoms were 
consistent with those of PTSD.  He concluded that the veteran 
was indeed gang raped while in basic training and that this 
event led directly to the development of PTSD, depression, 
and cocaine abuse (now in full remission).

A letter from the veteran's counselor at the Vet Center in 
Austin, Texas, dated in May 2003, shows that the veteran was 
diagnosed with chronic, severe, PTSD; recurrent major 
depressive disorder; and cocaine abuse, in full remission.  
The counselor opined that he believed the veteran was indeed 
gang-raped by his basic training peers.  His symptoms of 
PTSD, to include flashbacks and nightmares, were specifically 
about being raped and were so vivid that he had body 
sensations of being raped.  The counselor concluded that it 
was more likely than not that the veteran developed PTSD 
secondary to his rape while in service.

In May 2004, the veteran testified at a personal hearing over 
which a hearing officer of the RO presided.  He stated that 
he told his drill instructor about the rape during service, 
but nothing was done.  

VA outpatient treatment records dated from July 2002 to July 
2004 show that the veteran continued intermittent treatment 
for symptoms associated with major depressive disorder and 
PTSD.

Upon review of the foregoing evidence of record, the Board 
notes that the veteran has been diagnosed as having PTSD.   
However, the claim must still be denied in the absence of 
another essential criterion for establishing service 
connection for PTSD - credible evidence that the claimed in-
service stressors actually occurred.

The veteran does not claim that his stressor is related to 
his having engaged in combat with the enemy and he has not 
received combat citations, badges, or other decorations 
indicative of combat engagement.  Thus, there are not 
"recognized military citations or other supportive 
evidence" that the veteran actually engaged in combat.  West 
v. Brown, 7 Vet. App. 70, 76 (1994) (emphasis added).  The 
Board finds, therefore, that the veteran is not a veteran of 
combat.

Accordingly, under 38 C.F.R. § 3.304(f), the occurrence of 
claimed stressors not related to combat must be supported by 
credible evidence.  Although there is evidence from the 
veteran as to the in-service stressor, the Board finds it 
lacking in consistency and credibility.  Taken in total, for 
the reasons discussed below, the evidence is incredible.  

The Board recognizes that the veteran was discharged from 
service shortly after his entrance due to inaptitude.  While 
the evidence of his inaptitude, as well as substance abuse 
after service and the opinion from the counselor at the Vet 
Center that the veteran was raped, might otherwise lend 
credibility to his report of in-service sexual assault, this 
is of insufficient weight to overcome the inconsistency and 
lack of credibility of his statements taken in the context 
that he himself has provided.  

The contemporaneous service records do not support the 
veteran's allegations of in-service sexual assault.  For 
example, he testified that he reported the incident to his 
drill instructor during service, but there is no 
documentation of any such report associated with the service 
medical or personnel records.  The veteran also stated that 
he was raped by peers as punishment for being unable to keep 
up with demands of basic training due to asthma; however, 
there is no evidence of records showing that the veteran was 
treated for asthma during service.  He complained of asthma 
in 1971; however, his lungs were clear and there was no 
documented history of asthma.  In April 1971, he was treated 
for rhinitis, at which time he stated that during the day he 
seemed to have no problem at all.  The veteran also testified 
that he was beaten during service; however, he was examined 
several times during his three-month long service and there 
were no complaints or findings of any injuries.  Service 
personnel records also showed that the veteran actually got 
along well with others and had little problems adjusting.  Of 
particular significance, during post-service private 
psychiatric treatment in September 1999 the veteran himself 
denied a history of sexual abuse.  

In October 2002, the RO specifically asked him for 
information and/or evidence corroborating his claimed 
stressor, but he did not respond.  Nor did he provide any 
specific details at his hearing at the RO.  The Court has 
held that the duty to assist "is not always a one-way street" 
and that, "[i]f a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991), at 
193.

As noted above, the veteran has been diagnosed as having 
PTSD.  However, the veteran provided a history to these 
examiners of having experienced a stressful event in service, 
the details of which, as noted above, were not confirmed.  
The Board is not obligated to grant service connection for 
PTSD solely because the record contains a diagnosis of PTSD.  
See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The 
diagnoses of PTSD in this case were predicated on the 
veteran's history of a stressor which has not been verified 
or corroborated, either by service records or other 
supportive evidence, such as credible lay statements from 
other witnesses.  The Board is not required to accept a 
veteran's uncorroborated account of his military experiences 
or the opinions of psychiatrists and psychologists that are 
based on such an uncorroborated history provided by the 
veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Accordingly, the criteria for service connection for PTSD are 
not met, and the claim for service connection must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the veteran's claim simply is not supported by credible 
evidence, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.

Asthma

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
asthma.  

The veteran's service medical records are negative for a 
diagnosis of asthma.  On entrance examination in November 
1970, the lungs and chest were normal and he denied any past 
illnesses.  A service medical record dated in April 1971 
shows that the veteran was diagnosed with allergic rhinitis.  
A sick call treatment record dated in May 1971 shows that the 
veteran reported being born with asthma and having trouble 
breathing.  Physical examination was clear with no wheezes.  
In June 1971, the veteran reported that he had been wheezing 
at night, but physical examination revealed that the lungs 
were clear and there was no wheezing.  It was noted that a 
local medical doctor's letter stated that the veteran had 
been treated for upper respiratory infections and nasal 
congestion but that there was no documented history of 
asthma.  Separation examination in June 1971 revealed no 
complaints or findings of asthma.  

Private records from Cypress Creek Hospital in August 1996 
showed normal respiratory examination.

In February 2001, the veteran's father and mother reported 
that the veteran had asthma prior to service and that they 
took him to a doctor.

Subsequent to service, a letter from the veteran dated in 
August 2002 shows that he indicated that he had asthma prior 
to service which was aggravated during his period of active 
service.  

A VA treatment record dated in February 2004 showed that the 
veteran had a cough with a wheeze, reactive airways, possibly 
secondary to recent infection.

There is no competent medical evidence of record showing that 
the veteran has any diagnosis of asthma either prior to, 
during, or subsequent to service.  In the absence of evidence 
of current disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Any contentions by the veteran or his parents that he had 
asthma that was aggravated by his period of active service or 
that is otherwise somehow related to his active service, even 
if presented as sworn testimony, does not constitute 
competent evidence.  There is no indication that they possess 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu, 2 Vet. App. at 494.

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for asthma.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for asthma is denied.



	                        
____________________________________________
P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


